Citation Nr: 0612891	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-21 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied a claim of 
entitlement to service connection for a cervical spine 
injury.

Having requested a video conference hearing, the veteran was 
scheduled for one to be conducted on April 5, 2005, but he 
failed to report for the hearing.  The Board thereafter, in a 
remand issued in April 2005, acknowledged his request for a 
hearing before a Veterans Law Judge (VLJ) at the RO and 
instructed the agency of original jurisdiction (AOJ) to 
schedule the veteran for such a hearing.  The veteran was 
accordingly scheduled for a Board hearing on January 9, 2006, 
but he again failed to report, and has not claimed nor shown 
good cause for his failure to do so.  Accordingly, his 
request for a hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).


FINDING OF FACT

The current cervical spine disability, which was first 
diagnosed more than 21 years after service, is not shown to 
be etiologically related to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's service connection claim by means 
of letters issued in April 2003 and June 2003.  The letters 
did not specifically tell the veteran to submit any relevant 
evidence in his possession.  The letters did tell him that it 
was his responsibility to support his claim with appropriate 
evidence.  He demonstrated his actual knowledge of this 
element by submitting relevant evidence.  Thus, the veteran 
has received adequate VCAA notice as described in Pelegrini.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disability on 
appeal.  Notice as to the assignment of an effective date or 
rating is not required in this case because, inasmuch as the 
claim for service connection is being denied, no effective 
date or rating is being assigned.  The veteran is thus not 
prejudiced by the lack of this element of notice.  See also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  In the present case, notice was 
given before the initial AOJ adjudication.  Therefore, there 
are no timing considerations to be addressed.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal.

VA has determined that it is not necessary to examine the 
veteran for a fair adjudication of his appeal.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

As will be explained thoroughly later in this decision, there 
is a gap of more than 21 years between the veteran's 
separation from service and the first objective evidence of a 
cervical spine disability and, more importantly, there is no 
competent evidence indicating, or even suggesting, a link 
between the current disability and service.  For his part, 
the veteran has not reported a continuity of symptomatology.  
A medical examination is not required.  38 C.F.R. 
§ 3.159(c)(4).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted for arthritis of any 
joint, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The veteran contends that, as a result of trauma suffered 
during service in 1973, he now has a cervical spine 
disability that should be service connected.  His service 
medical records confirm that he suffered shrapnel wound 
injuries to his abdomen as a result of a terrorist attack 
while serving on active duty in Athens, Greece, in August 
1973.  The injuries included five bowel perforations, which 
caused intestinal damage, several abdominal wall wounds, and 
shrapnel wounds to the left elbow and shoulder.  

The veteran is currently service-connected for the residuals 
of the above shrapnel injuries, under the diagnostic codes 
applicable to hernia repairs, muscle damage to the muscles of 
the abdomen, peripheral neuropathy of an upper extremity, and 
scars.

The service medical records are entirely silent, however, as 
to any complaints or diagnoses pertaining to the cervical 
spine.

The record is also devoid of any competent evidence 
demonstrating the manifestation, to at least a compensable 
degree, of arthritis of the cervical spine within the one-
year period immediately following the veteran's separation 
from active military service.  Thus, there is no need to 
consider whether presumptive service connection may be 
warranted in this case.

The earliest competent evidence of a cervical spine 
disability is contained in private medical records dated in 
February and March 1997, more than 21 years after the 
veteran's separation from active military service.

The February and March 1997 private medical records reveal 
impressions and/or diagnoses, based on examinations, CT scans 
and X-rays of the veteran's cervical spine, that include 
minimal degenerative changes of the cervical spine; minimal 
disc space narrowing at the C4-5 level; spinal stenosis and 
bilateral neural foraminal stenosis at multiple levels, most 
prominently at C4-5; cervical spondylosis, with left-sided 
encroachment primarily; and cervical radiculitis.

Private medical records produced between January and April 
2003, reveal impressions and/or diagnoses that include multi-
focal spondylotic changes, progressive at C5-6, resulting in 
central stenosis and advanced left neuroforaminal stenosis, 
with moderate right foraminal stenosis; cervical radiculitis; 
degenerative changes; and cervical spine stenosis, with left 
arm radiculopathy.

The only records addressing the history of the current 
cervical spine disability are private orthopedic consultation 
records dated in February and March 2003.  The veteran was 
initially seen in February 2003 with a complaint of neck 
discomfort radiating down the left arm for the last month or 
so.   He denied any recent injuries to the cervical spine, 
although he did have an "injury about 30 years ago which 
involved a hand grenade when he fell backwards while in the 
military."  The signing orthopedist opined that the veteran 
"definitely has degenerative changes of his cervical spine 
and does appear to be having some cervical radiculopathy on 
the left side."  In March 2003, he reported that he had had 
neck pain "for years."

The record is simply devoid of any competent opinion linking 
the current cervical spine disability to service.  

The only evidence suggesting such a link consists of the 
veteran's statements recorded during treatment in February 
and March 2003, and other statements made by the veteran.

The February and March 2003 records do not provide competent 
evidence relating the current neck disability to service.  
The February 2003 statement merely relates an inaccurate 
history furnished by the veteran (that the veteran's neck was 
injured in the 1973 terrorist attack).  

An opinion based on an inaccurate history supplied by the 
veteran is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had 
"no probative value," since it relied upon veteran's 
account of his medical history and service background); see 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(affirming the holding in Reonal).

In this case, the orthopedist related this history, but did 
not express an opinion as to whether the current neck 
disability was, in fact, caused by the reported grenade 
injury.  Thus, the February 2003 statement has no probative 
value for purposes of establishing etiology in this case.

Similarly the March 2000 record contains no opinion linking 
the current neck disability to service.

The statements from the veteran suggesting an etiology 
between his current cervical spine disability and his 
inservice injuries of 1973 are acknowledged.  However, as a 
lay person, he is not competent to provide an opinion linking 
an injury in service with a current cervical spine 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the absence of competent evidence linking the 
current cervical spine disability to service, the Board finds 
that the preponderance of the evidence is against the claim, 
and it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.  


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


